          Case 1:17-cr-00686-LAK Document 331 Filed 06/26/19 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J Mollo Building
                                                       One Samt Andrew's Plaza
                                                       New York, New York 10007      r,=:::::::::-;::::;-:;::o--::--::--:------.

                                                        June 26, 2019                ID)~ @~ W~ 1[I'       LJ



The Honorable Lewis A. Kaplan
                                                                                     ~ JUN 2 6 2019 Ud)
United States District Judge
Southern District of New York                                                        JUDGE KAPLArtS CHAMBERS
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

          Re:      United States v. James Gatto et al., 17 Cr. 686 (LAK)

Dear Judge Kaplan:

         The Government writes in connection with the Motion of non-party Oath, Inc., operator
of Yahoo Sports (the "Movant"), to intervene in the above-captioned matter for the purpose of
obtaining certain materials presently under seal. The Government has had an initial opportunity
to review the Motion, which it intends to oppose, and has conferred with defense counsel 1 and
counsel for the Movant regarding a schedule for remaining briefing on the Motion. On behalf of
all parties, the Government would respectfully propose the following:

                Government's Brief in Opposition Due         July 23
                Movant's Reply Brief                         August 6


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Attorney for the United States, Acting Under
                                                Authority Conferred by 28 U.S.C. § 515


                                                            /s/
                                                    ward B. Diskant/Noah Solowiejczyk/
                                                 Eli J. Mark/ Aline R. Flodr
                                                 Assistant United States Attorneys
                                                 (212) 637-2294/2473/2431/l l 10


1   Tfed-~fendants, through counsel, have advised the Government that they do not presently intend
to file anything in connection with the pending Motion.
